The opinion of the court was delivered by
Beasley, C. J.
This was a bill filed by a judgment creditor to vacate a conveyance of real estate made by a father, the defendant in the judgment, to his two children. The ground for relief was that such transfer was void under the statute, its purpose having been to hinder and defraud creditors. It was in this light that the affair was viewed by the Vice-Chancellor, and the property was, accordingly, subjected to the judgment.
In this construction of the evidence this court cannot concur. We think it plain that there was a debt justly due from the father to these children to an amount exceeding the value of the property conveyed to them. They had for a long time looked to this property, and when they found the respondent pressing his suit against their father they had a right, as creditors, to secure a preference. This is what was done, and the act was not illegal or unjust.
Let the decree be reversed, with costs.
For affirmance — The Chancellor, Mague, Reed, Van Syokel, Clement, McGregor — 6.
For reversal — The Chief-Justice, Defue, Dixon, Knapp, Soudder, Brown, Cole, Paterson, Whitaker — 9.